DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Remarks
Applicant's amendments and remarks filed on 06/06/2022 have been fully considered but were not found to be persuasive. 
Applicant has amended Claims 1-20, of which claims 1, 8, and 15 are independent. No new matter is added. Accordingly, claims 1-20 are presented in this office action.

	In response to Applicant’s remarks in page 8: “Applicant has herein amended independent claim 8 to recite, in relevant part, "A distributed object store, as a non-transitory storage medium, comprising a plurality of data stores .... " Support for the amendments can be found throughout the application as originally filed (e.g., see paragraph [0032]). Accordingly, Applicant respectfully requests that the rejections of claims 8-14 under 35 U.S.C. § 101 be withdrawn.”
With respect to the amended made to the claims 8-14, Examiner withdraws the rejections of claims 8-14 under 35 U.S.C. § 101.

Furthermore, in response to the Applicant’s remarks made in page 9 recites: “Applicant has herein amended independent claim 15 to recite, in relevant part, "A distributed object store system comprising a non-transitory computer readable medium having computer code that, when executed on a processor .... " Accordingly, Applicant respectfully requests the objection to claim 15 be withdrawn.”
With respect to the amendment made to the claim 15, Examiner withdraws objection to claim 15.

In response to the Applicant’s remarks made on page 10 recites: “In the interest of advancing prosecution, without admitting to the propriety of the rejection, and to clarify the scope of the claimed subject matter to facilitate examination of the application, certain amendments to the claimed subject matter are submitted in this paper. For example, Applicant has amended independent claims 1, 8, and 15 to recite, in relevant part (added features shown): maintaining a state of the first data store with respect to the object to thereby synchronize the first data store with the second data store, based on a status of the object in the second data store. Support for the amendments can be found throughout the application as originally filed (e.g., see paragraphs [0043]-[0047], [0051 ]-[0052], and [0064]-[0070]).”
With respect to the amendment made to the claim limitations of above, Examiner has re-mapped the existing claim elements to relevant portions of references to enhance responses to the Applicant’s arguments above.  As a consequence, this office action is based a new ground of rejection and Applicant is advised to review detailed mapping of claim limitations to the relevant sections. This office action is made final.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al., US 20140006354, hereinafter Parkison in view of Butterworth et al., US 20190012238, hereinafter Butterworth.

As per claim 1, (Currently Amended) (With respect to claim 1, Parkison discloses) A method of synchronizing a distributed object store comprising a plurality of data stores, the method comprising: bringing a first data store of the data stores online choosing a second data store of the data stores, reading, by the first data store, an entry from a log, (Parkison in paragraph [0012] describes a method that each cloud controllers (i.e., “data stores”) sharing snapshot state using incremental metadata snapshots (i.e., “reading, by the first data store, an entry from a log” as claimed). Parkison [0012] lines 7-10: “This snapshot operation triggers each of the cloud controllers to share its resulting snapshot state using incremental metadata snapshots, thereby snapshotting the entire state of the distributed filesystem at that moment.”)

the entry indicating an operation performed on an object stored on the second data store; and (Parkison in paragraph [0141] lines 12-17 discloses the cloud controller receives an incremental metadata snapshot (i.e., “the entry indicating an operation performed”) that references new data written (i.e., “an object stored on the second data store”) to the distributed filesystem: Parkison in paragraph [0141] lines 12-17: “During operation, the cloud controller receives an incremental metadata snapshot that references new data written to the distributed filesystem (operation 2210). The cloud controller stores updated metadata from this incremental metadata snapshot in one of the metadata regions on the local storage device (operation 2220).”)

(With respect to claim 1, Parkison does not explicitly disclose) maintaining a state of the first data store with respect to the object first data store with the second data store, based on a status of the object in the second data store.  
However, Butterworth in paragraph [0068] and [0072] teaches a step for maintaining the predetermined quantity and/or a range of recent first storage snapshots (i.e., “maintaining a state of the first data store”) Further, the primary site may receive any changes/modification occurred while the primary was offline may referred to as the delta, (i.e., “based on a status of the object in the second data store”) which can be retrieved from third, fourth or sixth storage snapshots(s) to maintain the synched state.
(Butterworth [0068]: “Further, one or more recent first storage snapshots can be added to/deleted from the set of recent first storage snapshots to maintain the predetermined quantity and/or maintain a range of recent first storage snapshots.” Butterworth [0072] “receive one or more incremental changes/modifications to the data from the backup site 106, which changes/modifications occurred while the primary site 104 was offline/unavailable and can be referred to as the delta between the third storage snapshot(s) and the fourth storage snapshot(s), as discussed elsewhere herein. Further, the storage engine(s) 206, in various embodiments, can modify the fifth storage snapshot(s) with the incremental change(s)/delta to generate one or more sixth storage snapshots including the second snapshot format, which can be the same as the fourth storage snapshots discussed elsewhere herein.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Butterworth into the combined system of Parkison for the advantageous purpose of using a storage snapshot to reference markers for data at a particular point in time wherein a snapshot acts like a detailed table of contents, providing the user with accessible copies of data that they can restore to a certain point in time of system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Butterworth into the system of Parkison because, they are analogous art as being directed to the same field of endeavor, the method of storing and accessing data in a cloud/distributed filesystem. (See Parkison, Abstract, [0001], [0003] and Butterworth [0006]-[0008])

As per claim 2, (Currently Amended) The method of claim 1, (Parkison teaches) further comprising causing the first data store to go offline in accordance with a maintenance operation. 
(Parkison [0445] lines 1-6: “In some embodiments dynamic referrals from cloud controllers can be used to support a seamless client transition from one cloud controller to another cloud controller (e.g., to upgrade or replace software/hardware, or to otherwise take a cloud controller offline without adversely impacting client systems that are currently connected to that cloud controller).”)

As per claim 3, (Currently Amended) The method of claim 1, further comprising (Parkison discloses) storing the log on multiple nodes of a cluster underlying the distributed object store. (Parkison [0012] lines 7-10: “This snapshot operation triggers each of the cloud controllers to share its resulting snapshot state using incremental metadata snapshots, thereby snapshotting the entire state of the distributed filesystem at that moment.”)

As per claim 4, (Currently Amended) The method of claim 1, wherein the log is an unordered set of entries and corresponding to respective data modification operations.  (Parkison in paragraph [0012] teaches a method of gathering each portion of the distributed filesystem to be snapshotted (i.e., “an unordered set of entries) and then initiates a distributed snapshot operation for that portion in every cloud controller that is associated with (i.e., “corresponding to respective data”) and sharing its resulting snapshot state using incremental metadata snapshots: Parkison [0012] “A cloud controller receiving this cloud command determines from the request a portion of the distributed filesystem to be snapshotted, and then initiates a distributed snapshot operation for that portion in every cloud controller that is associated with the distributed filesystem. This snapshot operation triggers each of the cloud controllers to share its resulting snapshot state using incremental metadata snapshots, thereby snapshotting the entire state of the distributed filesystem at that moment.”)

As per claim 5, (Currently Amended) The method of claim 1, wherein the (Parkison teaches) entry indicates a key corresponding to a data object, and a type of data modification operation.  (Parkison in paragraph [0145] discloses that cloud files are also written to in an incremental transactional fashion (i.e., “a key corresponding to a data object and a type of data modification”) Parkison [0145]: “As mentioned previously, cloud files are also written to in an incremental, transactional fashion. For instance, files that are written and/or modified across multiple snapshots may have data stored in different cloud files.”)

As per claim 6,  (Currently Amended) The method of claim 1, wherein: the entry comprises a delete entry(Parkison discloses) checking, by the first data store, the second data store to determine that the object is contained in the second data store; (Parkison [0257] “For example, a client may take an existing file and append new material; in this case, a first set of data blocks for the file may be identified as duplicate data (and result in incremented reference counts), while a second set of data blocks for the file may be identified as new data, and handled accordingly. As a result, incremental metadata snapshot 2958 may include metadata changes that encompass both additional references to existing data as well as new data being written in incremental data snapshot 2960.”)

As per claim 7, (Currently Amended) The method of claim 1, wherein: the entry comprises a write entry the operation comprises (Parkison teaches) a write operation, and the maintaining the state of the first data store comprises checking, by the first data store, the second data store to determine that the object is absent from the second data store.  (Parkison [0212] lines 15-25: “Furthermore, any data blocks that were freed (e.g., deleted) between the snapshots are also considered part of this incremental difference. This incremental difference can be logically separated into incremental differences in metadata (e.g., new metadata created to reference newly created file data blocks) and incremental differences in data (e.g., the actual newly created file data blocks”)
    
As per claim 8, (Currently Amended) A distributed object store, as a non-transitory storage medium, (Parkison discloses) comprising a plurality of data stores, the distributed object store being configured to be synchronized by: bringing a first data store of the data stores online; choosing a second data store of the data stores; reading, by the first data store, an entry from a log, the entry indicating an operation performed on an object stored on the second data store, or a write operation performed on the object stored on the second data store; and maintaining a state of the first data store with respect to the object to thereby synchronize the first data store with the second data store, based on a status of the object in the second data store. (Parkison [0015] lines 2-9: “In response, a cloud controller may first synchronize all of the in-memory data for a database to the distributed filesystem, thereby ensuring that all of the data is stored in the distributed filesystem in a consistent state. Next, the cloud controller performs a user-initiated snapshot operation for the database to ensure that all of the updated data blocks for the database have been propagated to a cloud storage system.”)
  
As per claim 9, (Currently Amended) The distributed object store of claim 8, wherein the distributed object store is further configured to be synchronized by causing the first data store to go offline in accordance with maintenance operation. (Parkison [0072]: “The storage engine(s) 206 can receive one or more incremental changes/modifications to the data from the backup site 106, which changes/modifications occurred while the primary site 104 was offline/unavailable and can be referred to as the delta between the third storage snapshot(s) and the fourth storage snapshot(s), as discussed elsewhere herein.” Parkison [0448]: “In summary, cloud controllers present end users with an abstraction of a global namespace for a distributed filesystem while partitioning the distributed filesystem into a set of namespace mappings that are synchronized across the cloud controllers.”)
 
As per claim 10, (Currently Amended) The distributed object store of claim 8, wherein the distributed object store is further configured to be synchronized by storing the log on multiple nodes of a cluster underlying the distributed object store. 
Claims 10 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 11, (Currently Amended) The distributed object store of claim 8, wherein the log is an unordered set of entries and corresponding to respective data modification operations.  
Claims 11 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 12, (Currently Amended) The distributed object store of claim 8, wherein the entry indicates a key corresponding to a data object, and a type of data modification operation.  
Claims 12 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 13, (Currently Amended) The distributed object store of claim 8, wherein: the entry comprises a delete entry; and the maintaining the state of the first data store comprises that 
Claims 13 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 14, (Currently Amended) The distributed object store of claim 8, wherein: the entry comprises a write entry and the maintaining the state of the first data store comprises that absent from 

Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15,  (Currently Amended) A distributed object store system comprising a non-transitory computer readable medium having computer code that, when executed on a processor, implements a method of synchronizing a distributed object store comprising a plurality of data stores, the method comprising: bringing a first data store of the data stores onlinelog, the entry indicating an operation performed on an object stored on the second data store; and maintaining a state of the first data store with respect to the object thereby synchronize the first data store with the second datastore, based on a status of the object in the second data store.  

Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Currently Amended) The distributed object store system 

Claims 16 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17, (Currently Amended) The distributed object store system 

Claims 17 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 18, (Currently Amended) The distributed object store system 

Claims 18 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, (Currently Amended) The distributed object store system 

Claims 19 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Currently Amended) The distributed object store system  and the maintaining the state of the first data store comprises that 

Claims 20 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

KEYMAP SERVICE ARCHITECTURE FOR A DISTRIBUTED STORAGE SYSTEM, (Fischman et al., US 7,647,329) - A keymap service architecture for a distributed storage system disclosing implementation of storage nodes configuration for storing replicas of data objects, where each of the replicas is accessible via a respective locator value, and keymap instances each configured to store keymap entries corresponding respectively to the data objects.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154